DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 32, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims at issue recite 9Sr, i.e. strontium 9. This is not a known isotope. It is assumed that this is a typo of 90Sr, i.e. Stronium 90. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-27, 30, 32, 34-37, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0358142 A1 [Vose].

Regarding Claim 21:
Vose teaches a system for providing a radiation source producing a radiation field (abstract), the system comprising: 
a radioactive source with a first geometry having material within a geometrical center of the first geometry (Fig. 3 (318)), the radioactive source having a first width dimension, an edge thickness dimension, and a central thickness dimension, the edge thickness dimension being greater than the central thickness dimension (as shown in Fig. 3); 
a container with a second geometry for enveloping the radioactive source (Fig. 3 (300)), the container having a thickness dimension and a second width dimension, the thickness dimension being greater than the edge thickness and the central thickness, the second width dimension being greater than the first width dimension (as shown in Fig. 3). 


Regarding Claim 23:
Vose teaches the system of claim 21, wherein the radioactive source comprises 90Sr (paras 18-19).

Regarding Claim 24:
Vose teaches the system of claim 21, wherein the first geometry of the radioactive source is different than the second geometry of container (as shown in Fig. 3). 

Regarding Claim 25:
Vose teaches the system of claim 24, where the second geometry comprises at least one of substantially circular, square, triangular, pentagonal, hexagonal, or octagonal shape (Fig. 3, para 24- a cylindrical shape is substantially circular). 

Regarding Claim 26:
Vose teaches the system of claim 21, wherein the first geometry of the radioactive source is substantially similar to the second geometry of container (the first geometry is substantially cylindrical and the second geometry is cylindrical, therefor the geometries are substantially similar).

Regarding Claim 27:
Vose teaches the system of claim 21, wherein the container is made from at least one of metal, plastic, ceramic, glass, or a combination thereof (para 24- steel). 

Regarding Claim 30:
Vose teaches a system for providing a radiation source producing a radiation field (abstract), the system comprising: 
a radioactive source with a first geometry having material within a geometrical center of the first geometry (Fig. 3 (318)), the radioactive source having a first width dimension, an edge thickness dimension, and a central thickness dimension, the edge thickness dimension being greater than the central thickness dimension (as shown in Fig. 3), 
wherein the radioactive source has a substantially flat side (bottom central side of (318)) and substantially curved side (top surface of (318)); 
a container with a second geometry for enveloping the radioactive source (Fig. 3 (300)), the container having a thickness dimension and a second width dimension, the thickness dimension being greater than the edge thickness and the central thickness, the second width dimension being greater than the first width dimension (as shown in Fig. 3). 

Regarding Claim 32:
Vose teaches the system of claim 30, wherein the radioactive source comprises 90Sr (paras 18-19).

Regarding Claim 34:
Vose teaches the system of claim 30, wherein the first geometry of the radioactive source is different than the second geometry of container (as shown in Fig. 3).  

Regarding Claim 35:
Vose teaches the system of claim 34, where the second geometry comprises at least one of substantially circular, square, triangular, pentagonal, hexagonal, or octagonal shape (Fig. 3, para 24- a cylindrical shape is substantially circular). 

Regarding Claim 36:
Vose teaches a system for providing a radiation source producing a radiation field (abstract), the system comprising: 
a radioactive source with a first geometry having material within a geometrical center of the first geometry (Fig. 3 (318)), the radioactive source having a first thickness dimension and a first width dimension (as shown in Fig. 3); 
a container with a second geometry for enveloping the radioactive source (Fig. 3 (300)), the container having a second thickness dimension and a second width dimension, the second thickness dimension being greater than the first thickness dimension, the second width dimension being greater than the first width dimension (as shown in Fig. 3), and 
the container comprises a substantially regular geometry  (Fig. 3, para 24- a cylindrical shape is a regular geometry). 

Regarding Claim 37:
Vose teaches the system of claim 36, wherein the radioactive source comprises perforations (para 19- tightly packed beads would inherently yield perforations defined by the spaces between the beads). 

Regarding Claim 40:
Vose teaches the system of claim 36, wherein the regular geometry comprises at least one of substantially circular, square, triangular, pentagonal, hexagonal, or octagonal shape (Fig. 3, para 24- a cylindrical shape is substantially circular).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 31, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vose in view of US 3,488,502 [Dukes].

Regarding Claim 22:
Vose teaches the system of claim 21, but fails to specify that the radioactive source comprises a core material having radionuclide particles uniformly distributed in a matrix. Dukes teaches radioactive sources (abstract) with radionuclide particles uniformly distributed in a matrix (4:35-50). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the uniform radionuclide distribution in a matrix of Dukes as the source of Vose. One would have been motivated to do so since this would improve the uniformity of the emitted radiation. 

Regarding Claim 31:
Vose teaches the system of claim 30, but fails to specify that the radioactive source comprises a core material having radionuclide particles uniformly distributed in a matrix. Dukes teaches radioactive sources (abstract) with radionuclide particles uniformly distributed in a matrix (4:35-50). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the uniform radionuclide distribution in a matrix of Dukes as the source of Vose. One would have been motivated to do so since this would improve the uniformity of the emitted radiation.

Regarding Claim 38:
Vose teaches the system of claim 37, but fails to teach that the radioactive source comprises a core material having radionuclide particles uniformly distributed in a matrix. Dukes teaches radioactive sources (abstract) with radionuclide particles uniformly distributed in a matrix (4:35-50). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the uniform radionuclide distribution in a matrix of Dukes as the source of Vose. One would have been motivated to do so since this would improve the uniformity of the emitted radiation.

Regarding Claim 39:
The modified invention of claim 38 teaches the system of claim 38, wherein the radioactive source comprises 90Sr (Vose paras 18-19).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vose in view of US 2015/0105602 [Finger].

Regarding Claim 28:
Vose teaches the system of claim 21, but fails to specify that the edge thickness dimension comprises a magnitude between about 0.25 mm to about 2.00 mm. Finger teaches a radiation source with a thickness of 1 mm (para 28). It would have been obvious to one of ordinary skill in the art to make the edge thickness of Vose to be approximately 1 mm, like that of Finger. One would have been motivated to do so since Finger shows that such a size is effective for a radiation source (para 28).

Regarding Claim 29:
Vose teaches the system of claim 21, but fails to specify that the central thickness dimension comprises a magnitude between about 0.05 mm and 1.00 mm. Finger teaches a radiation source with a thickness of 1 mm (para 28). It would have been obvious to one of ordinary skill in the art to make the edge thickness of Vose to be approximately 1 mm, like that of Finger. One would have been motivated to do so since Finger shows that such a size is effective for a radiation source (para 28).


Claim Objections
30. 	Claim 33 has not been submitted. It will be treated as a cancelled claim. A proper status identifier will be required on claim 33 in future correspondence. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881